Order entered July 20, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01484-CV

         PNC MORTGAGE, A DIVISION OF PNC BANK, N.A. SUCCESOR TO
           NATIONAL CITY BANK AND NATIONAL CITY MORTGAGE,
          A DIVISION OF NATIONAL CITY BANK OF INDIANA, Appellants

                                             V.

                   JOHN HOWARD AND AMY HOWARD, Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01559-2010

                                         ORDER
       Before the Court is appellants’ July 19, 2018 unopposed motion for an extension of time

to file a reply brief. We GRANT the motion and extend the time to August 17, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE